Citation Nr: 1515108	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lower back strain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.

3.  Entitlement to service connection for a back disorder, characterized as a lower back strain and scoliosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. A.M.

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held in this matter in September 2014 before the undersigned, a transcript is of record.

The issues of entitlement to service connection for a lower back strain and scoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence added to the record since the April 1996 final rating decision denying the Veteran's service connection claim for a low back strain is considered new and material.  There is a reasonable possibility of substantiating the claim.

2.  Evidence added to the record since the August 2001 final rating decision denying the Veteran's service connection claim for scoliosis is considered new and material.  There is a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied service connection for a low back strain and August 2001 rating decision that denied service connection for scoliosis are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  The evidence received subsequent to the April 1996 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a low back strain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The evidence received subsequent to the August 2001 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for scoliosis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for a back strain and scoliosis.  VA previously received a claim for service connection for low back strain and scoliosis in February 1996.  An April 1996 rating decision denied the Veteran's service connection claim for low back strain.  Subsequently, an August 2001 rating decision denied the Veteran's service connection claim for scoliosis.  These decisions were not appealed and are therefore final.  Therefore, as a procedural matter, the issue of whether new and material evidence has been submitted in order to reopen the Veteran's claims must be addressed first.

Except as provided in 38 U.S.C.A. § 5108, when a claim is denied by VA, the claim may not thereafter be reopened and considered based upon the same factual basis.  38 U.S.C.A. § 7104(b) (West 2014).  All decisions of the Board will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Absent specific exceptions, not present in this case, a Board decision is final on the dated stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  

The exception to not reopening a claim is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, an unappealed RO decision is prevented from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461 (2009).  However, that provision does not apply to Board decisions.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In this case, the evidence received after the November 2009 request to reopen the Veteran's service connection claim for low back strain and scoliosis includes the Veteran's September 2014 hearing testimony and lay statements.

Specifically, the Veteran testified that in 1994 she was doing sit-ups on the ground in service.  At that time, she felt something in her lower back.  She was treated with Motrin and provided with recommend exercises and back stretches.  She further testified that she had a car accident in service in 1995 at which time she injured her lower and middle back.  

The Veteran's testimony also indicates she continued to have lower back pain following these two injuries in service.  She sought treatment after her military service and was diagnosed with scoliosis in 1996.  The Veteran maintains she has daily pain in her lower back and radiating pain from her lower back following service.

In support of the Veteran's testimony, a lay statement dated September 2014 was submitted by a Captain N.J.C., who stated he was friends with the Veteran while in service and tried to assist her in getting conditioned to pass her physical test.  He indicated at the time, she was unable to pass the run and had problems with her sit-ups and push-ups.  However, he stated she was unable to continue to work out due to her knee, back and hip pain.

The Veteran's ex-husband also submitted a statement in September 2014.  He stated he met the Veteran the week following her car accident in Fort Hood, Texas, while in service.  She was unable to dance at the time because she was having pain in her lower back.  Further, J.R. indicated the Veteran continued to have trouble with her low back and was unable to carry laundry and groceries without difficulty.  He also indicated the Veteran had low back pain daily and would routinely take 800 mg of Motrin for the pain but the pain was ongoing while they dated and were married. 

The Board finds the Veteran's testimony of continuity of symptomology regarding her back strain and scoliosis following her injuries in service in conjunction with the supporting lay statements corroborating the continued symptomology is considered new and material evidence.  Accordingly, the Board concludes that the April 1996 and August 2001 rating decisions will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.



ORDER

New and material evidence has been received; the claim for entitlement to service connection for a lower back strain is reopened.

New and material evidence has been received; the claim of entitlement to service connection for scoliosis is reopened.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously discussed, the Veteran's September 2014 testimony indicates she has experienced continued symptoms of low back pain following two incidents in service, for which treatment is documented in the service treatment records.

A VA examination was performed in August 2001.  The examiner diagnosed the Veteran with mild scoliosis but did not provide an opinion as to whether the Veteran's present diagnosis of low back strain and scoliosis has an etiological relationship with the incidents identified in service.  In light of the Veteran's present diagnoses, hearing testimony and lay statements now of record, a remand is necessary to obtain another examination to include a medical opinion as to the causation of the injuries.


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records pertaining to the Veteran's low back strain and scoliosis and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should make arrangements for the Veteran to be afforded an examination on her back.  The claims file should be provided to the examiner for review in conjunction with the examination and the examiner should indicate whether the claims file was received.  The examiner is asked to accomplish the following:

a. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current low back disorder is the result of an injury in active service.  

b. The examiner is also asked to include in the opinion a discussion of the Veteran's claims of continued back pain following her service.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

A rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so.

3.  Thereafter, adjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


